Citation Nr: 0705351	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  95-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.  He died in September 1993.  The appellant is the 
veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in April 1997 for additional 
development and adjudicative action.  When the case came back 
to the Board, it was discovered that two volumes of the 
veteran's claims file were missing.  The Board felt that VA 
needed to conduct a more thorough search for the missing 
volumes, and remanded the case again in January 2005.  The 
missing volumes have been found and associated with the 
claims file, and the case is ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in September 1993.  The death 
certificate shows the immediate cause of death as cardiac 
arrest due to or as a consequence of coronary artery disease.  
Also listed as another significant condition contributing to 
death but not related to the underlying cause was ventricular 
fibrillation.

2.  During the veteran's lifetime, service connection was 
established for psoriasis form dermatitis with associated 
anxiety reaction, evaluated as 50 percent disabling; left hip 
replacement from psoriatic arthritis, evaluated as 30 percent 
disabling; and right hip replacement from psoriatic 
arthritis, evaluated as 30 percent disabling.  This combined 
to an 80 percent evaluation.

3.  A disease or injury of in-service origin is not shown 
either to have caused or contributed to the veteran's death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By a letter dated in January 2005, which is after initial 
consideration of the claims (which timing will be addressed 
below), VA advised the appellant of the essential elements of 
the VCAA.  VA informed her of the evidence necessary to 
substantiate a claim for service connection for cause of the 
veteran's death.  VA also informed her that it would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim, but that she must provide enough 
information so that VA could request any relevant records.  
It told her that it was responsible for obtaining any 
evidence held by a government agency.  The appellant was also 
told that if she had any evidence in her possession that 
pertained to the claim, she should send it to VA.  

As noted above, the January 2005 VCAA letter was issued after 
the initial determination of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  First, it must be 
noted that the claim for service connection for cause of the 
veteran's death was filed in 1993, which is prior to the 
passage of the VCAA.  Therefore, it was impossible for VA to 
have issued a letter prior to its initial consideration of 
the claim.  Regardless, the appellant has had an opportunity 
to respond to the VCAA letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given.  The claim was subsequently readjudicated by the RO in 
August 2006, when it issued a supplemental statement of the 
case.  For these reasons, the appellant has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice to the 
appellant did not include the type of evidence necessary to 
establish an effective date once service connection is 
awarded; however, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision 
on this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Specifically, as the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for cause of the veteran's death, any 
question as to the effective date to be assigned is rendered 
moot. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  As noted above, VA has obtained the volumes of 
the claims file that had been lost.  VA has also obtained VA 
treatment records identified by the appellant and the medical 
records from the veteran's last hospitalization in 1993.  VA 
has also obtained a medical opinion in connection with the 
claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Cause of Death

The appellant claims that her husband's service-connected 
psoriasis form dermatitis with associated anxiety reaction 
contributed to his heart disease and caused his death.  At a 
February 1996 RO hearing, she testified that the veteran hit 
a turning point in his life while in service, when he cut his 
foot on coral while in the ocean, which had caused jungle 
rot.  She stated that the jungle rot then caused psoriasis, 
which only worsened in time.  The appellant noted that this 
was not a well-known disease and that the veteran became a 
guinea pig when it came to having his skin condition treated.  
She quoted studies to indicate the stress that psoriasis can 
cause on the body, which can then cause heart disease.  The 
appellant asserted that the veteran's anxiety was not only 
based upon the veteran's skin condition, but also the 
inability to work and obtain certain jobs because of the skin 
condition.  She testified that because of the veteran's hip 
replacements, he lived a sedentary lifestyle, and that 
studies showed that living that kind of lifestyle was a risk 
factor for coronary heart disease.  The appellant asserted 
that the veteran's service-connected psoriasis and psoriatic 
arthritis ultimately caused his death.  

In support of her position, the appellant has submitted 
statements citing to studies showing a possible relationship 
between stress from psoriasis or the veteran's sedentary 
lifestyle to heart problems.

The veteran died in September 1993.  The death certificate 
shows the immediate cause of death as cardiac arrest due to 
or as a consequence of coronary artery disease.  Also listed 
as another significant condition contributing to death but 
not related to the underlying cause was ventricular 
fibrillation.  At the time of the veteran's death, he was 
service connected for psoriasis form dermatitis with 
associated anxiety reaction, evaluated as 50 percent 
disabling; left hip replacement from psoriatic arthritis, 
evaluated as 30 percent disabling; and right hip replacement 
from psoriatic arthritis, evaluated as 30 percent disabling.  
This combined to an 80 percent evaluation.

In a claim for service connection for cause of the veteran's 
death, evidence must be presented that links the fatal 
disease to a period of military service or to an already 
service-connected disability.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  Evidence must be 
presented showing that a service-connected disability was 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for heart disease, to include hypertension, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The veteran had been denied service connection for 
peripheral vascular disease during his lifetime.  The service 
medical records did not show any heart problems or high blood 
pressure.  The first showing of heart problems, which was 
increased blood pressure, was in 1977, which is decades 
following the veteran's service and is evidence against a 
relationship to service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  There is no competent evidence, nor does the 
appellant allege, that heart disease, to include 
hypertension, was manifested to a compensable degree within 
one year following the veteran's discharge from service.  

VA obtained a medical opinion regarding the effect the 
veteran's service-connected disabilities had on his death.  
In an August 2004 opinion, a VA physician stated he had had 
an opportunity to thoroughly review the claims file and while 
he understood the appellant's arguments, it was his opinion 
that the veteran's cause of death was more likely secondary 
to his hypertension and smoking history.  He noted that it 
was widely known that hypertension and smoking were 
significant risk factors for coronary artery disease and 
peripheral vascular disease.  There is no competent evidence 
to refute this opinion.

Again, as stated above, the appellant has submitted 
documentation which alludes to a relationship between 
psoriasis and stress and possible heart problems, but she has 
not brought forth any evidence regarding the specific facts 
in this case from a competent professional.  Just because 
some studies have shown a relationship between psoriasis and 
heart disease does not mean that the veteran's psoriasis 
caused his death.  The Board does not doubt the appellant's 
sincere belief that the veteran's death was related in some 
way to his service-connected disability.  Nevertheless, in 
this case, the appellant has not been shown to have the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, there is no competent evidence that the veteran's 
service-connected disabilities involving psoriasis and 
psoriatic arthritis contributed substantially or materially 
to the veteran's death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
Additionally, there is no competent evidence that the causes 
of the veteran's death were related to service.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for cause of the veteran's death is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


